                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

MARK A. KULA,

                     Plaintiff,                            8:20CV80

        vs.
                                                            ORDER
ROBERT       WILKIE,     Secretary,
Department of Veterans Affairs; and
DEPARTMENT       OF    VETERANS
AFFAIRS,

                     Defendants.


        IT IS ORDERED that the motion to withdraw filed by Lynnett M. Wagner on
behalf of Kenneth Adebonojo, as counsel of record for Defendants, (Filing No. 25),
is granted. Kenneth Adebonojo shall no longer receive electronic notice in this
case.

        Dated this 14th day of April, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
